Cole, District Judge.
I dissent. It seems to me that the majority opinion in this case is straining very hard at statutory construction that absolutely kills the intent and purpose of the statute, the purpose of the legislative body.
Stress is laid upon the word “prevention” in the majority opinion, and the word “cure” used in connection therewith. It seems to me that the majority opinion has not given proper attention to the definition of the word “prevent” or “prevention.” This is defined in the different dictionaries and given a very specific and well-understood meaning, and it has also been defined by judicial opinion. In the-case of Green v. State, 109 Ga. at page 536, 35 S. E. 97, 12 Am. Crim. Rep. 542, also the citation above on page 5545 of Words & Phrases, vol. 6, the following definition is given: “ ‘Prevent’ means to intercept; to hinder; to frustrate; to stop; to thwart; to hinder from happening by means of previous measures; keep from occurring or being brought about as an event or result; ward off; preclude; hinder, as to prevent the escape of a prisoner; to stop in advance from some act or operation; intercept or bar the action of; check; restrain. As used in an indictment charging that the accused persons did, in a violent and tumultuous manner, prevent the sheriff from doing a certain act, embraces the idea that the accused persons necessarily committed an act of some character.”
On the same page in the same volume of Words and Phrases the ■definition given to “prevent” is also quoted from the case of Ex *462parte Florence, 78 Ala. 419, 421: u ‘Prevent/ as used in Acts 1878-79,., p. 413, conferring power on the municipal authorities of a city to prevent the selling of spirituous . . . liquors within the corporate-limits whenever they may deem it expedient, is synonymous with ‘prohibit.’ The difference between ‘prevent’' and ‘prohibit’ is not material. If there is any difference, ‘prevent’ is the stronger word,— conveying the idea of prohibition, and the use of the means necessary to give it effect.”
It will be seen from the judicial definitions, herein cited, and from an examination of the definitions of the word “prevent” in the different dictionaries, that “prevention” means immunity, and not “cure,” and in defining our statute this effect should be kept in mind.
Subdivision 3 of § 400 of the Compiled Laws of 1913 is as follows: “To make and enforce all needful rules and regulations for the prevention and cure, and to prevent the spread of any contagious, infectious, or malarial diseases among persons and domestic animals.”
The first effect of this subdivision makes prevention one of the important features, of the statute, and prevention means herein prohibition, and prohibition necessarily means immunity, else the purpose of the word would be largely meaningless. It should also be borne in mind that statutes axe to be given a broad construction so as to carry out what is evidently the intent and purpose of the people and the legislative body.
All through the statutes of this state run this idea'and this provision, that is to say, in substance, that the rule of common law that statutes in derogation thereof are to be strictly construed have no application to our Codes, and that our Codes are to be construed liberally with the purpose of effecting what was the evident intent and purpose of the legislative body as representing the people. When the board of health is given power to prevent contagious diseases, prevention being used in the statute, it means the board is given power to provide immunity against the disease coming into the several communities, or into the state itself. If this be not so then the word “prevention” is subordinate to the word “cure,” and would not operate at all to prohibit or prevent the coming in of contagious diseases, but would simply mean that, after the contagious disease once came into the community, it should be prevented from multiplying or becoming greater and more *463dangerous in its effect than it was or would be at the time that the board of health should make its order.
Such seems to me to be the result of the reasoning by Judge Bird-zell, especially under the -well-denned judicial definition of the word “prevent,” and also the definition of the same word in the several dictionaries. If I am right in my construction clearly the statute is intended to give the board of health power to prevent the attendance at public schools of pupils who cannot show that they have been vaccinated unless some reputable physician certifies that their physical condition is such that it would he dangerous for them to be vaccinated. I am clearly and emphatically of the opinion that Judge Birdzell is entirely in error when he says the constitutional question is not before this court, and it would be improper for us to consider that. Surely it was ui'ged in argument and in the briefs, and it seems to me it necessarily follows as a part of the matter before the court under the definition that I have given to the word “prevent” as used in our statute, and besides this the Constitution of the state provides in § 101 that every point fairly arising upon the record of the case shall be considered and decided by the supreme court, and that the reasons therefor shall be concisely stated in writing. Surely in the arguments and in the briefs of counsel and with the entire matter before the court, in construing these statutes and the order of the board of health, the constitutionality of the power or supposed power of the board of health and the school authorities at Devils Lake are involved, and should have a decision from this court in this ease, and more especially as it will tend to prevent future litigation and encumbering of trial courts as well as the supreme court with unnecessary hearings and unnecessary determinations.
I am clearly of the opinion that it is the duty of this court to avoid rendering a decision merely upon some point which may reverse or affirm the case, and not decide the whole matter at issue before it. Litigation is multiplying rapidly, and the courts are being encumbered throughout our state and every subdivision of the state, and it is the duty of the highest judicial tribunal in each state to decide every matter that it fairly can take hold of in any decision that comes up before it for review.
As I have noted before, vaccination is a matter of immunity and a *464matter of prevention, and prevention and immunity are allied in the purpose and intent of the statute. Besides the act that is compulsory as to parents to have their children vaccinated naturally means that the legislative body deemed it necessary to have vaccination, and § 425 of the Compiled Laws of 1913, being broad and covering not only parents, but as well guardians who have the care, custody, or control of minors, shall cause such minors to be vaccinated, certainly means that the minor should be vaccinated before he is permitted to go to school, because it cannot but mean that the minor should be vaccinated before he is permitted to go to school, or to go at large among the people, although he is not so prevented even though not vaccinated. A reasonable construction should be given to each statute so as to give it full force and effect, and it would be unreasonable to construe out of the statute this provision for the vaccination of a minor a meaning that would say that, because in express language it does not provide that children may not be permitted to attend school without being vaccinated, therefore such order cannot be made a part of the preventive orders which the boards of health are allowed to promulgate.
I desire to note at this time a few decisions of importance in connection with the present case. In the case of Bissell v. Davison, 65 Conn. 183, 29 L.R.A. 251, 32 Atl. 348, it is intimated that the enforcement of the vaccination statute is not dependent on the actual presence of reasonable apprehension of smallpox.
In the case of Stull v. Reber, 215 Pa. 156, 64 Atl. 419, 7 Ann. Cas. 415, it is said it is no ground for the issuance of an injunction restraining the enforcement, in the schools of a given community, of a statute requiring the exclusion from the public schools who have not been vaccinated, that the community has enjoyed immunity from smallpox for a period of forty years.
The case of State v. Hay, 126 N. C. 999, 49 L.R.A. 588, 78 Am. St. Rep. 691, 35 S. E. 459, is a case of great interest considered in connection with the case at bar, and should be read by the court.
The case of Streich v. Board of Education, 34 S. D. at page 169, L.R.A.1915A, 632, 147 N. W. 779, Ann. Cas. 1917A, 760, is of interest in connection with the case at bar, although not directly in point.
The case of Jacobson v. Massachusetts, 197 U. S. 11, 49 L. ed. 643, *46525 Sup. Ct. Rep. 358, 3 Ann. Cas. 765, states that judicial notice will be taken that vaccination is commonly believed to be a safe and valuable means of preventing the spread of smallpox, and that this belief is supported by high medical authority. See also in this connection Wright v. Hart, 182 N. Y. 330, 2 L.R.A.(N.S.) 349, 75 N. E. 404, 3 Ann. Cas. 263, wherein the foregoing case is cited and approved. Also Com. v. Strauss, 191 Mass. 545, 11 L.R.A.(N.S.) 968, 78 N. E. 136, 6 Ann. Cas. 842, and also New York ex rel. Lieberman v. Van De Carr, 199 U. S. 558, 50 L. ed. 309, 26 Sup. Ct. Rep. 144, both citing the foregoing case. See also 5 L.R.A.(N.S.) 727.
The expression used by Judge Birdzell, "expressio unkts est exclusio ulterius,” has been given a strained construction, and a strained construction that, in my judgment, 'is not warranted either in this ease or in its application to any other case. In connection with the construction given to it the case of State ex rel. O’Bannon v. Cole, 220 Mo. at page 697, 119 S. W. 424, should be read and applied. See same ease in 22 L.R.A.(N.S.) 986.
A number of other authorities might be multiplied, and the mere fact that the greater number are on statutory provisions does not justify, in my opinion, the opinion of Judge Birdzell in his construction of the statute, nor does it do away with the right of the board of health as a preventive act to deny the right of attendance in public schools to pupils who cannot present a vaccination certificate.
There were other questions discussed and considered by the court, and a few references to them and to a general dis'cussion of the matters involved, as they appear to me in this case, are herewith submitted.
It may be properly said that smallpox, against which and to prevent which vaccination is ordered, is a disease that when it attacks a person does in most cases permanent and irreparable injury. A large number of the patients attacked by smallpox have their faces permanently disfigured, and this fact, on account of the weakness of human nature, subjects each individual having had an attack of smallpox to more or less social ostracism and likewise to more or less business ostracism throughout his or her entire life. This is a fact that may b8 said to have become patent, and therefore the state in its sovereignty may use'all legitimate power to protect the individual as well as to protect the community. The purpose of vaccination is to establish im-*466ruunity, not simply to erect a bar when an epidemic is threatening or likely. When this fact is kept in view, the vaccination laws will be better understood and more fully appreciated.
The state has a right through its police power to provide for the future as well as the present welfare of not only communities, but of the individuals making up the several communities, and this-being so it has the right to provide immunity against possible permanent disfigurement of- any individual and the several individuals in the communities by precautionary measures. The schools of the country are the groundwork of our present and future democracy. Public schools are the public levers that lift the burden and carry the burden of statehood and also carry the burden of social and religious progress and perpetuity. Por these reasons every reasonable protection should be thrown about them and about the individual pupil members. This would seem to be legitimate and wise reasoning, and therefore should be considered in considering the question of the constitutionality of the legislative act and the order of the board put in question in this appeal.
If the order is not broad enough to take in all that it should, that is to say, if it would have been proper and wise to compel the vaccination of teachers, or rather to compel teachers to prove that they had been vaccinated before they would be permitted to teach, and if it would have been wise to provide for the revaccination of pupils after seven years lapsed, these matters cannot and should not of themselves defeat the present law or the order appealed from if it of itself is proper and reasonable legislation. This would seem to be a rightful interpretation of statutes, and more especially as upon every statute book in every state in the Union can be found a multitude of laws incomplete in themselves as to the full purpose which the people may have in mind and yet they are constitutional and enforced.
There was another matter urged against the order appealed from and urged as a reason why it should not be enforced, and that was that the appellant has conscientious scruples against vaccination. This was not urged as strenuously as some of the other contentions, yet it was dwelt upon to some extent by the counsel for the appellant. It may be said in this connection that, if alleged conscientious scruples were a factor in this ease, they could also be a factor in practically everything that comes up that refers to the enforcement and execution of the police *467power that .does not directly pertain to tbe commission of a criminal offense, either felonious or misdemeanor.
The whole people must be served, and the best interests of society, the state, and the individual are common, and no conscientious scruples of individuals can be permitted to outweigh and defeat necessary public legislation or necessary public administrative acts. To make conscientious scruples a basis for negativing a law or an administrative order would be to bring in disorder, and if carried far enough, bring in a condition of affairs that would at least border very near to a state of anarchy.
The following cases are in point and illustrative of the law and its constitutionality, which also involves the legality of the order appealed from, and a careful reading of them will more fully sustain the proposition hereinbefore noted.
Re Viemeister, 179 N. Y. 240, 70 L.R.A. 796, 103 Am. St. Rep. 859, 72 N. E. 97, 1 Ann. Cas. 334, in which appears the following language as used by that court, together with citations: “A common belief, like common knowledge, does not require evidence to establish its existence, but may be acted upon without proof by the legislature and the courts. While the power to take judicial notice is to be exercised with caution, and due care taken to see that the subject comes within the limits of common knowledge, still, when according to the memory and conscience of the judge, instructed by recourse to such sources of information as he deems trustworthy, the matter is clearly within those limits, the power may be exercised by treating the fact as proved without allegation of proof.”
Also the following: “The fact that the belief is not universal is not controlling, for there is scarcely any belief that is accepted by everyone. The possibility that the belief may be wrong, and that science may yet show it to be wrong, is not conclusive; for the legislature has the right to pass laws which according to the common belief of the people are adapted to prevent the spread of contagious diseases. In a free country, where the government is by the people through their chosen representatives, practical legislation admits of no other standard of action; for what the people believe is for the common welfare must be accepted as tending to promote the common welfare, whether it does in fact or not. Any other basis would conflict with the spirit of *468tbe Constitution, and. would sanction measures opposed to a republican form of government.”
State ex rel. Milhoof v. Board of Education, 76 Ohio St. 306, 81 N. E. 568, 10 Ann. Cas. 879. In tbis case tbe following language is used: “Such claim necessarily assumes that tbe power conferred upon boards of education by § 3986, Bevised Statutes, cannot rightfully be exercised by them, unless at tbe time of its exercise smallpox actually exists in tbe community, or an epidemic of tbe disease is then reasonably to be apprehended. But tbe statute conferring tbe power has imposed no such condition or limitation upon its exercise, and we know of no reason or authority from which such condition may be implied. It is matter of universal knowledge that, with our present rapid means of intercommunication, smallpox is liable to make its appearance at any moment in any community. If then, as is the common belief, vaccination is a preventive, or a protection against tbis dread disease, which Macauley denominated 'the most terrible of all ministers of death/ certainly it may not be said that for a board of education to adopt, as a protective and precautionary measure, a rule or regulation requiring vaccination as a prerequisite to the right to attend public schools, is an unwarranted or unreasonable exercise of tbe power expressly conferred upon it by statute, even though smallpox does not at the time actually exist in tbe district or community, for it may truly be said that ‘an ounce of prevention is worth a pound of cure.’ ”
In Auten v. School Bd. 83 Ark. 435, 104 S. W. 130, the following is a part of the language used: “It is a matter of common knowledge of which tbe court can take judicial notice that the great majority of medical writers and practitioners advocate vaccination as a safe and efficient means of protecting cities and thickly settled communities against the scourge of smallpox.”
In tbe case of Stull v. Reber, 215 Pa. 163, 64 Atl. 419, 7 Ann. Gas. 415, the following language is used: “One expression in the opinion of the court below, and in some of the cases cited in the argument, requires a passing note., Tbe act is not a penal statute. It is a broad, general act relating to the health of the whole population of the commonwealth. It is not, therefore, to be construed or administered by the rigid technical rules applicable to penal laws, but fairly accordingly to its intent, neither narrowing it to the letter, to the exclusion of cases *469clearly within such intent, nor stretching it beyond its legitimate scope to cover matters not clearly meant to be included. It is an act touching very closely common rights and privileges, and therefore specially requiring a common-sense administration.’7
See also Field v. Robinson, 198 Pa. 638, 48 Atl. 813.
In Bissell v. Davison, 65 Conn. 189, 29 L.R.A. 251, 32 Atl. 348, the following language is used: “But the plaintiff urges that the vote was not warranted by law because, at the time it was passed, ‘it does not'appear that there was a single case of smallpox in the town of New Britain, nor any indication that an epidemic of that disease was likely to present itself.’ This claim assumes that the power in question cannot be exercised by the school committee unless at the time of its exercise one or more cases of smallpox exist in town, or an epidemic of the disease is reasonably to be apprehended. But the statute conferring the power has imposed no such conditions upon its exercise, and we see no good reasons why any such conditions should be implied.”
A careful reading and consideration of these cases will more fully illustrate what I have stated herein, and will give greater light on the matter here in controversy. The police power of the state is a comprehensive power and one which becomes broader both.by legislation and construction as our common country gets a greater and more congested population. What may have been sufficient laws ten or twenty years ago are not sufficient for all matters at the present time. Any law or laws that are now sufficient in a great many respects in reference to police power may not be sufficient laws ten or twenty years hence for the welfare and health of the people. It may be said in this connection that the word “needful” or “needed” must be liberally construed and must admit of a liberal interpretation when applied.to administrative and executive powers. If this be not so, controversies may arise and processes be brought into court which would stay the hand of the administrative bodies, to whom falls the duty of the protection of the public health and morals, as well as the private health and private protection of the separate individuals. A strict construction of language in the statutes in question in this case would defeat its purpose. It is not necessary for the boards of health to wait for an actual epidemic nor a threatened epidemic before making an order prohibiting the attendance at school by any pupil who cannot and does *470not present a certificate of vaccination from a reputable physician. Because the law does not provide for revaccination or the vaccination of adults does not defeat the purpose and intent of the law, nor in this case negative the power of the board in question to make the order made by it and enforce it.
ft is alleged that the law discriminates in favor of class or rather it is class legislation. This contention is without merit. There are municipal ordinances against permitting minors in pool rooms no matter how well the pool rooms are conducted. There are curfew ordinances compelling all children under a certain age to be at home before a certain fixed hour at night. There are a multitude of similar laws, either enacted by the state or municipalities, — all held valid because they serve a useful and necessary purpose. Jurists sometimes get confused in the matter in attempting to define class discrimination. There is no class discrimination when rules and regulations are based upon the matter of age for the protection of persons and property, nor is there class discrimination when police regulations are enacted to cover specific occupations when such regulations are seemingly and wisely necessary. There is class discrimination when any law, order, or regulation undertakes to say that one individual may do and another individual may not do a thing when such individuals are similarly situated, engaged in like occupations, are of mature age, and otherwise alike.
This, however, is not the kind of distinction made in the law governing vaccination. It may be said, further, that the provision for having a parent or guardian see to it that a minor shall be vaccinated gives full authority for boards of education to deny admission to the public schools unless the minor or child of school age is or has been vaccinated. This does not necessarily mean compulsory vaccination except for school privileges. This fact might be further illustrated, but it is not deemed necessary at this time.
The order of the District Court of Bamsey County should be in all things affirmed.